EXHIBIT 10.3

Executive Employment Agreement

This Executive Employment Agreement (this “Agreement”) is entered into effective
as of September 1, 2017 (the “Effective Date”) by and between ADVANCED DRAINAGE
SYSTEMS, INC., a Delaware corporation (the “Company”), and D. Scott Barbour (the
“Executive”). The Company and the Executive desire to enter into this Agreement
to govern the terms and conditions of the Executive’s employment with, and
service as an officer of, the Company. Capitalized terms used but not defined
herein shall have the meanings set forth in Exhibit A.

In consideration of the promises and mutual covenants and agreements contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as set forth below.

Section 1.Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment with the Company, for the purposes and
upon the terms and conditions contained in this Agreement. The term of this
Agreement is effective for a period commencing on the Effective Date and
continuing until terminated as provided in Section 8 (the “Employment Period”).

Section 2.Capacities and Duties. During the Employment Period, the Executive
shall be employed as President and Chief Executive Officer of the Company and/or
in such other capacities as are mutually agreed to by the Company and the
Executive. The Executive shall have the duties and responsibilities incumbent
with the offices and positions with the Company held by the Executive, including
such specific duties and responsibilities consistent with such offices and
positions as the Board may reasonably establish from time to time. The Executive
shall report and be accountable to the Board. The Executive further agrees to
serve without additional compensation as an officer and/or director (or in other
equivalent positions) of any of the Company’s affiliates, if elected or
appointed, during the Employment Period.

Section 3.Performance Covenants. The Executive accepts such employment and
agrees to devote his full working time and efforts (except for absences due to
illness and vacations) to the business and affairs of the Company and its
affiliates and the performance of the duties and responsibilities above.
However, nothing in this Agreement shall preclude the Executive from devoting a
reasonable amount of his time and efforts to civic, community, charitable,
professional and trade association affairs and matters, provided the nature and
extent of such affairs and/or matters do not unduly detract from the performance
of the Executive’s duties for the Company.

Section 4.Compensation. For the Executive’s services under this Agreement, the
Company shall provide the following:

(a)Base Salary. The Executive shall be paid a base salary at an annual rate of
not less than Eight Hundred Thousand Dollars ($800,000). The Executive’s
performance and base salary shall be reviewed at least annually by the Company
and shall not be decreased unless such decrease is commensurate with a reduction
in base salary of the Executive Staff after consultation with the Executive. The
base salary shall be paid in periodic installments in accordance with the normal
payroll practices of the Company.

(b)Incentive Compensation. In addition to his base salary, the Executive shall
be entitled to receive incentive compensation each fiscal year of the Company in

 

--------------------------------------------------------------------------------

 

accordance with the then-current incentive compensation plans and programs of
the Company or any modified and/or new incentive compensation plans and programs
of the Company approved by the Board and implemented by the Company which are
available to or for members of management of the Company. Any such incentive
compensation amounts shall be paid at the times and in the manner provided for
in such incentive compensation plans and programs of the Company; provided,
however, that all such amounts shall be paid on or before the 15th day of the
third month following the end of the fiscal year for which such incentive
compensation was earned.

Section 5.Benefit Plans; Equity Incentive Plans; and Vacation Benefits.

(a)Benefit Plans. The Executive shall be entitled to participate in such benefit
plans as may, from time to time during the Employment Period, be provided to
members of the Executive Staff (collectively, the “Benefit Plans”) and on terms
generally consistent with those provided to other members of the Executive
Staff.

(b)Equity Incentive Plans. The Executive shall be entitled to participate in
such equity incentive plans as may, from time to time during the Employment
Period, be provided to members of management of the Company (the
“Equity Incentive Plans”), subject to the terms of any such Equity Incentive
Plans and any agreements entered into by the Company and the Executive in
connection with awards or grants thereunder.

(c)Vacation Benefits. The Executive shall be entitled to paid vacation during
each fiscal year of the Company in accordance with the vacation policies of the
Company in effect for the Executive Staff from time to time.

Section 6.Payment or Reimbursement of Expenses.

(a)Expenses Generally. The Company shall pay or reimburse the Executive for
reasonable expenses paid or incurred by the Executive on behalf of the Company
in connection with and reasonably necessary for the rendering of his services to
the Company hereunder, including expenses for travel, convention and seminar
attendance, business entertainment and similar items. Additionally, the Company
shall pay or reimburse the Executive for club dues, professional association
membership fees and other similar items approved in accordance with the
Company’s policies with respect thereto.

(b)Reimbursement Procedures. All such reimbursements shall be made as promptly
as practicable after the Executive has submitted to the Company vouchers or
reports for such expenditures in such reasonable detail and with such supporting
receipts and other evidence of expenditures as the Company typically requires
for such purposes.

(c)Reimbursement Compliance with Section 409A. Notwithstanding the provisions of
Section 6(a) and Section 6(b) and of any policy of the Company to the contrary:
(i) the amount of expenses eligible for reimbursement during any calendar year
shall not affect the amount of expenses eligible for reimbursement in any other
calendar year, provided that this clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (ii) the

- 2 -

 

--------------------------------------------------------------------------------

 

reimbursement of an eligible expense shall be made on or before December 31 of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement shall not be subject to liquidation or
exchange for another benefit.

Section 7.Protective Provisions. The provisions set forth in Exhibit B are
hereby incorporated by reference.

Section 8.Termination. The Executive’s employment with the Company and this
Agreement shall terminate effective upon the first to occur of the following:
(a) a date specified by the Company by notice to the Executive for Cause;
(b) the death of the Executive; (c) the occurrence of any Disability of the
Executive; (d) a date specified by the Executive by notice to the Company for
Good Reason; (e) a date specified by the Executive by notice to the Company for
either no reason or for any reason other than a reason specified above, provided
the Executive gives the Company at least ninety (90) days’ notice of such
termination (in which case the Employment Termination Date shall be the date
specified in such notice or, in the absence thereof, such date as is ninety (90)
days after the Executive gives such notice), provided that the Company in its
sole discretion may waive all or any portion of such notice period (in which
case the Employment Termination Date shall be the earlier date determined by the
Company); or (f) a date specified by the Company by notice to the Executive for
either no reason or for any reason other than a reason specified above.

Any notice of termination by either party given under this Section 8 shall
clearly state that the terminating party elects to terminate the Executive’s
employment with the Company and upon which subsection of this Section 8 such
party is relying as the basis for such termination.

If the Executive’s employment with the Company is terminated under this
Section 8, then the Executive shall have no obligation or duty to be employed
with the Company or any of its affiliates in any capacity; and neither the
Company nor any of its affiliates shall have any obligation to employ the
Executive in any capacity. On or before the Employment Termination Date, the
Executive shall return to the Company all property of the Company and any of its
affiliates in the Executive’s possession.

Section 9.Termination/Severance Matters.

(a)Termination/Severance Payments. Upon termination of the Executive’s
employment with the Company:

(i)In all events, the Company shall (A) pay to the Executive the Executive’s
unpaid base salary in cash through the Employment Termination Date at the
Executive’s then effective base salary rate and (B) reimburse the Executive for
all expenses paid or incurred by the Executive for which the Executive is
entitled to reimbursement by the Company pursuant to Section 6 that remain
outstanding as of the Employment Termination Date.

(ii)If the Executive’s employment with the Company has terminated pursuant to
Section 8(d) or Section 8(f), then (A) for the Severance Payment Period, the
Company shall continue to pay to the Executive his base salary in cash at the
Executive’s then effective base salary rate and (B) after the conclusion of the

- 3 -

 

--------------------------------------------------------------------------------

 

Fiscal Year of Termination, the Company shall pay to the Executive a lump sum
cash payment in an amount equal to the Prorated Bonus.

Payment of any base salary pursuant to the above provisions shall be made at the
same time as it would have been made had the Employment Period continued in
effect. Payment of any Prorated Bonus pursuant to the above provisions shall be
made at the same time that members of the Executive Staff are paid annual
incentive compensation amounts from the Executive Staff Bonus Plan upon which
such Prorated Bonus is based but in no event later than the 15th day of the
third month following the end of the fiscal year to which the applicable
Executive Staff Bonus Plan relates. It is intended that each installment of the
payments provided under this Section 9(a) shall be treated as a separate payment
for purposes of Section 409A, and that neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments
except to the extent specifically permitted or required by Section 409A. The
Executive shall be under no obligation to seek other employment and there shall
be no offset against any amounts due the Executive under this Agreement on
account of any remuneration attributable to any subsequent employment that the
Executive may obtain (any amounts due under this Section 9 are in the nature of
severance payments, liquidated damages and/or consideration for the covenants
set forth in Section 7 and Exhibit B, and are not in the nature of a penalty).

(b)Benefit Plans; Equity Incentive Plans. All rights and benefits which the
Executive or his estate or other beneficiaries may have under the Benefit Plans
and/or Equity Incentive Plans of the Company in which the Executive shall be
participating at the Employment Termination Date shall be determined in
accordance with such plans and any agreements entered into by the Company and
the Executive in connection therewith or with awards thereunder.

(c)Section 409A Compliance. The provisions set forth in Exhibit C are hereby
incorporated by reference.

(d)Certain Termination/Severance Payments Conditioned Upon Executive’s Release
of Claims. The Executive’s right to receive any of the termination/severance
payments provided for in Section 9(a)(ii)(A) is expressly conditioned upon, and
the Company will be obligated to provide the Executive with such
termination/severance payments only upon, the execution and delivery to the
Company, and non-revocation, by the Executive of a release of all claims against
(i) the Company, (ii) each of the affiliates of the Company, (iii) each of the
current and former officers and directors (and individuals in other equivalent
positions) of the Company and/or any affiliate of the Company and (iv) each of
the employees, attorneys, agents and insurers of the Company and/or any
affiliate of the Company, in form and substance satisfactory to the Company and
the Executive. Such release must be executed by the Executive no less than
thirty (30) days after the Employment Termination Date and payments to the
Executive of the compensation or benefits hereunder shall commence within
forty-five (45) days after the Employment Termination Date; provided that if
such forty-five (45) day period begins in one calendar year and ends in another
calendar year, payment shall always be made (or commence) in the second calendar
year.

- 4 -

 

--------------------------------------------------------------------------------

 

(e)Resignation of All Other Positions. To the extent applicable, the Executive’s
termination of employment with the Company, for whatever reason, shall also
result in the Executive’s resignation or termination, effective as of the
Employment Termination Date, from any and all officer and/or director positions
(or other equivalent positions) with the Company and any and all of its
affiliates. The Executive agrees to cooperate in taking any steps that may be
necessary or advisable to effectuate the purpose of this Section 9(e).

(f)General Unsecured Creditor Status. All amounts payable in accordance with
this Agreement shall constitute general unsecured obligations of the Company,
and the Executive shall have only the rights of a general unsecured creditor of
the Company with respect to any such payments.

Section 10.Indemnification. The Executive and the Company are entering into that
certain Indemnification Agreement between the Company and the Executive dated as
of the date of this Agreement (the “Indemnification Agreement”), which
Indemnification Agreement shall remain in full force and effect following the
execution and delivery of this Agreement.

Section 11.Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions. Any action for breach of, or to enforce, the terms of this Agreement
or otherwise related to Executive’s employment shall be tried in, and only in,
the Court of Common Pleas of Franklin County, Ohio or such federal district
court in Ohio having jurisdiction thereof, and the parties hereby consent to
jurisdiction and venue in such courts.

Section 12.Successors and Assigns. This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other party,
assign or transfer this Agreement or any rights or obligations hereunder, except
as and to the extent set forth below.

(a)The Company may unilaterally assign its rights and obligations under this
Agreement to any successor to the Company’s rights and obligations hereunder as
a result of any change in control, merger, consolidation, restructuring or
reorganization or to any other successor to all or substantially all of the
Company’s business and/or assets and the Executive shall continue to be bound by
the terms and conditions of this Agreement; provided, however, that, if any such
successor fails, prior to or concurrently with the effectiveness of any such
succession, to agree in writing in form and substance reasonably satisfactory to
the Executive expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, then the Executive shall have the right,
effected by notice to such successor not later than ninety (90) days after such
succession occurs, to terminate the Executive’s employment with the Company for
Good Reason as though such failure was a breach by the Company of a material
covenant or agreement of the Company contained in this Agreement.

(b)If the Executive should die while any amounts are payable to him under this
Agreement, or if by reason of his death payments are to be made to him
hereunder, then this Agreement shall inure to the benefit of and be enforceable
by the Beneficiary and all

- 5 -

 

--------------------------------------------------------------------------------

 

amounts payable hereunder shall then be paid in accordance with the terms of
this Agreement to the Beneficiary.

Without limiting the foregoing, (i) the Executive’s right to receive payments
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than (A) a transfer by the
Executive’s designation of any Beneficiary in accordance with the provisions of
this Agreement or (B) a transfer by his will or by the laws of descent or
distribution, and in the event of any attempted assignment or transfer contrary
to this Section 12 the Company shall have no liability to pay to the purported
assignee or transferee any amount so attempted to be assigned or transferred,
and (ii) to the extent assignment of a party’s rights or obligations under this
Agreement is permitted under this Agreement or otherwise given effect by
applicable law, the agreements, covenants, terms and provisions of this
Agreement shall bind the respective heirs, executors, administrators, successors
and assigns of the parties.

As used in this Agreement, “Company” means the Company as defined above and any
successor to its business and/or assets as described above which executes and
delivers the agreement provided for in Section 12(a) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

Section 13.Notices. Any notice or other communication required or desired to be
given hereunder shall be in writing and shall be deemed given when personally
delivered or when mailed by first class certified mail, return receipt requested
and postage prepaid, addressed to the parties at their respective addresses set
forth under their respective signatures below or to such other person or
addresses as shall be given by notice of any party.

Section 14.Waiver; Remedies Cumulative. No waiver of any right or option
hereunder by any party shall operate as a waiver of any other right or option,
or the same right or option as respects any subsequent occasion for its
exercise, or of any legal remedy. No waiver by any party of any breach of this
Agreement or of any agreement or covenant contained herein shall be held to
constitute a waiver of any other breach or a continuation of the same breach.
All remedies provided by this Agreement are in addition to all other remedies by
it or the law provided.

Section 15.Severability. The Company and the Executive intend to comply fully
with all laws and matters of public policy relating to employment agreements and
restrictive covenants, and this Agreement shall be construed consistently with
such laws and public policy to the extent possible. Without limiting Section 7
and Exhibit B, if and to the extent any one or more terms, provisions, covenants
and agreements hereof or any portion or portions thereof shall be held invalid
or unenforceable by a court of competent jurisdiction, then such terms,
provisions, covenants and agreements (or portions thereof) shall be deemed
separable from the remaining terms, provisions, covenants and agreements hereof
and such holding shall in no way affect the validity or enforceability of any of
the other terms, provisions, covenants and agreements hereof.

Section 16.Miscellaneous. This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof. In this regard,
the following shall not be considered to be pertaining to the same subject
matter as this Agreement and accordingly shall be unaffected by this Section 16
and continue in full force and effect: (a) the Indemnification

- 6 -

 

--------------------------------------------------------------------------------

 

Agreement; and (b) agreements between the Company and the Executive relating to
any Equity Plan and/or Benefit Plan. This Agreement may not be modified, changed
or amended except in a writing signed by each of the parties. This Agreement may
be signed in multiple counterparts, each of which shall be deemed an original
hereof. The captions of the several sections and subsections of this Agreement
are not a part of the context hereof, are inserted only for convenience in
locating such sections and subsections and shall be ignored in construing this
Agreement.

IN WITNESS WHEREOF, the Company and the Executive have executed multiple
counterparts of this Agreement effective as of the Effective Date.

Advanced Drainage Systems, Inc.

 

 

By: /s/ Kevin C. Talley

Name: Kevin C. Talley, EVP & CAO

Address:4640 Trueman Boulevard

Hilliard, OH 43026

 

 

 

 

/s/ D. Scott Barbour

Name: D. Scott Barbour

Address:

 

 

- 7 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Definitions

“Beneficiary” means any Person or Persons who are designated by the Executive on
a form acceptable to the Company to receive payment of any amounts payable under
this Agreement on the death of the Executive; and, unless the Executive has so
designated such Person or Persons, his designated beneficiary for any death
benefits under this Agreement shall be deemed to be the Person or Persons in the
first of the following classes in which there is or are any Person or Persons
who survive the Executive: (a) his spouse at the time of his death; (b) his
lineal descendants, per stirpes; and (c) his estate.

“Board” means the board of directors of the Company.

“Bonus” means the amount earned in accordance with the Executive Staff Bonus
Plan.

“Cause” means: (a) the Executive’s substantial and material non-performance of
his duties, continued, willful insubordination or other willful and material
failure to adhere to any policy of the Company or any of its affiliates, if the
Executive has been given written notice of such non-performance, insubordination
or failure and the Executive fails to cure such non-performance, insubordination
or failure within thirty (30) days after receipt of such notice; (b) the willful
misappropriation (or attempted willful misappropriation) of any of the funds or
property of the Company or any of its affiliates; or (c) the conviction of, or
the entering of a guilty plea or plea of no contest with respect to, (i) a
felony, (ii) the equivalent thereof, (iii) any other crime with respect to which
active imprisonment is imposed, or (iv) any other crime involving theft, willful
misappropriation, embezzlement, fraud or dishonesty.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Disability” means the total and permanent disability of the Executive, which
shall be deemed to have occurred on the date of the certification to the Company
by a physician approved by the Company that the Executive is so mentally or
physically disabled as to be incapable of engaging in, and performing the
material duties of, the Executive’s employment position, with or without
accommodation, provided for in Section 2 and Section 3 and that such disability
is likely to be permanent.

“Employment Termination Date” means the date of the termination of the
Executive’s employment with the Company as provided in Section 8.

“Executive Staff” means the executive officers of the Company appointed from
time to time by the Board.

“Executive Staff Bonus Plan” means the then-current incentive compensation plan
of the Company under which the Executive Staff receives bonus payments.

“Fiscal Year of Termination” means the fiscal year of the Company in which the
Employment Termination Date occurs.

A-1

 

--------------------------------------------------------------------------------

 

“Good Reason” means any of the following occurring (without the Executive’s
consent): (a) a material reduction by the Company in the Executive’s base
salary, excluding one or more reductions (totaling no more than 20% in the
aggregate) generally applicable to all of the members of the Executive Staff;
(b) the taking of action by the Company which would adversely affect the
Executive’s ability to participate in any material Benefit Plan or Equity
Incentive Plan or which materially reduces (without comparable replacement by
another Benefit Plan or Equity Incentive Plan) the benefits under any material
Benefit Plan or Equity Incentive Plan; (c) the taking of action by the Company
which would adversely affect the Executive’s ability to participate in or
materially reduces the target potential incentive compensation available to the
Executive under any material incentive compensation plan or program of the
Company when compared with historical target incentive compensation levels
available to the Executive under such incentive compensation plan or predecessor
incentive compensation plans; (d) the assignment of the Executive to a position,
responsibilities or duties of a materially lesser status or degree of
responsibility than his position, responsibilities or duties as of the Effective
Date; (e) the assignment of the Executive to a primary work location (i) outside
the United States or (ii) at which (A) neither the Company nor any of its
affiliates maintain a significant manufacturing facility or significant office
or (B) by virtue of such location, the ability of the Executive to perform his
duties and responsibilities to the Company is materially impaired (when compared
with the primary work location of the Executive immediately prior to such
assignment); or (f) a breach by the Company of any of its material covenants or
agreements contained in this Agreement. Within forty-five (45) days of
Executive’s knowledge of the initial existence of a condition set forth in the
definition of Good Reason (“Condition”) (or the date on which Executive
reasonably would be expected to have knowledge of the initial existence of the
Condition), Executive must provide notice to the Company of the existence of the
Condition, and the Company shall have forty-five (45) days following receipt of
such notice to cure the Condition. If the Condition is cured within forty-five
(45) days following such notice, Executive is not entitled to any payment as the
result of a termination of employment based on that occurrence of the
circumstances that would otherwise constitute Good Reason. If the Condition is
not cured within forty-five (45) days following such notice, Executive may
resign from employment for Good Reason.

“Person” means any individual, legal entity, partnership, estate, trust,
association, organization or governmental body.

“Prorated Bonus” means the product of (a) the Bonus for the Fiscal Year of
Termination multiplied by (b) a fraction the numerator of which is the number of
days occurring during the Fiscal Year of Termination prior to the Employment
Termination Date and the denominator of which is the number three hundred
sixty-five (365).

“Section 409A” means Section 409A of the Code and corresponding regulations and
guidance issued thereunder.

“Severance Payment Period” means the period of twenty-four (24) consecutive
calendar months immediately following the Employment Termination Date.

 

A-2

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Protective Provisions

The provisions set forth in this Exhibit B apply for the protection of the
Company.

 

(a)Nondisclosure of Confidential Information. As used herein, the term
“Confidential Information” means all information (i) relating to the Company
and/or its affiliates of a confidential or non-public nature, including without
limitation all data, technology, inventions, discoveries, processes, techniques,
trade secrets, formulae, results of investigations and experiments, marketing,
production, pricing, buying and sales information, customer lists and other
customer information relating to the Company and/or its affiliates, which have
been disclosed to the Executive or developed or otherwise obtained by the
Executive during his employment with the Company or (ii) relating to third
parties of a confidential or non-public nature disclosed to the Executive during
his employment with the Company to the extent the Company or any of its
affiliates remains subject to confidentiality or use restrictions in favor of a
third party with respect to such information other than (iii) any information
that is or becomes within the public domain, other than through a breach of this
Agreement.

The Executive acknowledges that Confidential Information is and shall remain the
property of the Company. The Executive shall not, either during or after his
employment with the Company, except in connection with his employment with the
Company, directly or indirectly use or disclose to any Person any Confidential
Information unless required to do so by applicable law or any governmental
authority. Upon request of the Company, at any time during the course of his
employment with the Company, upon termination of his employment with the Company
or thereafter, the Executive shall promptly return to the Company all records
relating to Confidential Information in whatever form they exist, and by
whomever prepared, which are then in his custody, possession and/or control.

The federal Defend Trade Secrets Act of 2016 immunizes Executive against
criminal and civil liability under federal or state trade secret laws (under
certain circumstances) if Executive discloses a trade secret for the purpose of
reporting a suspected violation of law. Immunity is available if Executive
discloses a trade secret in either of the following two circumstances:
(A) Executive discloses the trade secret (1) in confidence, (2) directly or
indirectly to a government official (federal, state or local) or to a lawyer,
and (3) solely for the purpose of reporting or investigating a suspected
violation of law; or (B) in a legal proceeding, Executive discloses the trade
secret in the complaint or other documents filed in the case, so long as the
document is filed “under seal” (meaning that it is not accessible to the
public).

(b)Covenant Not to Compete. The Executive shall not, except as the Executive
engages in such activities on behalf of the Company and/or its affiliates,
either during his employment with the Company or at any time within a period of
two (2) years following the termination of his employment with the Company (such
period of employment and post-employment period of two (2) years together, the
“Restricted Period”), without the prior written consent of the Company, either
individually or in conjunction with any other

B-1

 

--------------------------------------------------------------------------------

 

Person, in any capacity, directly or indirectly: (i) in the United States,
Canada, or Mexico or in any other country in which the Company or any of its
affiliates has a facility or has contracted with others to manufacture products
or is included in the exclusive territory of a joint venture of the Company or
any of its affiliates, carry on, be engaged in, be employed by, be financially
interested in, advise, lend money to, guarantee the debts or obligations of, or
permit his name or any part thereof to be utilized by any Person engaged in, any
business competitive with any business now, or at any time during the employment
of the Executive, carried on by the Company or any of its affiliates; (ii)
induce or solicit or attempt to induce or solicit any party to any contract with
the Company or any of its affiliates to breach, terminate or cease to perform
under such contract; and/or (iii) solicit, divert or pursue or attempt to
solicit, divert or pursue any existing business of the Company or any of its
affiliates or any prospective business or opportunity which is then being
actively considered, planned, developed, contemplated or pursued by the Company
or any of its affiliates. Notwithstanding the foregoing provisions, the
Executive’s ownership of equity securities of a Person shall not constitute a
breach of the foregoing provisions if (A) such securities are traded on a
national securities exchange, (B) such ownership is passive and (C) the total
amount of such securities beneficially owned by the Executive does not exceed 1%
of the total amount of such securities outstanding.

(c)Covenant Not to Interfere. During the Restricted Period, the Executive shall
not induce or solicit or attempt to induce or solicit any employee of the
Company or any of its affiliates to terminate his or her employment with the
Company or any of its affiliates or otherwise interfere with any such
relationship.

(d)Remedies. If the Executive breaches any of his covenants and agreements
contained herein, then the Company and/or its affiliates shall have the right to
enforce any legal or equitable remedy that may be available to the Company
and/or its affiliates, including without limitation preliminary and permanent
injunctive relief and an accounting for all profits and benefits resulting from
the activities constituting such breaches. The Executive acknowledges that any
breach of such covenants or agreements hereunder would cause irreparable injury
to the Company. This Agreement is intended to limit disclosure of Confidential
Information and competition by the Executive to the maximum extent permitted by
law. If it is finally determined by any court of competent jurisdiction ruling
on this Agreement that the scope or duration of any restriction contained in
this Agreement is too extensive to be legally enforceable, then the parties
agree that the scope and duration of such restriction shall be the maximum scope
and duration which shall be legally enforceable (but in no event shall such
scope and/or duration exceed the scope and/or duration expressly provided for in
this Agreement), and the Executive hereby consents to the enforcement of such
restriction as so modified. The restrictions placed upon the Executive under
this Agreement are supplemental to any statutory or common law obligations that
may exist or arise out of the relationship between the parties or this
Agreement.

(e)Acknowledgments and Agreements by Executive. The Executive has carefully
considered the nature and extent of the restrictions upon him and the rights and
remedies conferred upon the Company under this Agreement, and hereby
acknowledges and agrees the same are reasonable with respect to time and
territory, are designed to

B-2

 

--------------------------------------------------------------------------------

 

preclude competition which would be unfair to the Company, are fully required to
protect the legitimate business interests of the Company, and do not confer
benefits upon the Company disproportionate to the detriment to the Executive.
The Executive further agrees to waive any objection to or defense in respect of
the geographical scope and duration of the restriction on competition as set
forth in Section 7 and this Exhibit B.

(f)Third Party Rights. The Executive shall not directly or indirectly use in
connection with the business of the Company and/or its affiliates or disclose to
the Company and/or its affiliates any confidential or non-public information
(including intellectual property) of any third party, including any prior
employer, without such third party’s written consent. The Executive represents
and warrants to the Company that the Executive’s acceptance of employment with
the Company and the performance of his obligations hereunder and as an employee
of the Company will not conflict with or result in a violation of, a breach of,
or a default under any agreement to which he is a party or is otherwise bound,
including any nondisclosure, nonsolicitation, noncompetition or other similar
agreement with any prior employer.

(g)Survival of Provisions. The provisions of Section 7 and this Exhibit B shall
survive termination of this Agreement and the Executive’s employment with the
Company.

 

 

B-3

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Section 409A Compliance

It is intended that any payment or benefit that is provided pursuant to or in
connection with this Agreement that is considered to be nonqualified deferred
compensation subject to Section 409A shall be paid and provided in a manner, at
such time, and in such form, as complies with the applicable requirements of
Section 409A, including without limitation the requirement that such payment or
benefit may only be provided in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g., death, disability, or separation
from service from the Company and its affiliates as defined for purposes of
Section 409A), in order to avoid the unfavorable tax consequences associated
with non-compliance therewith. Accordingly, with regard to the provision of any
payment or benefit hereunder, the following shall apply:

A.Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to void or amend any election made by
Executive under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A (including any transition or grandfather rules
thereunder); provided, however, that before the Company may take any of such
actions, the Company shall provide notice to Executive reasonably in advance of
such actions explaining the basis for its determination that such actions are
necessary and appropriate.

B.If Executive is a specified employee for purposes of Section 409A(a)(2)(B)(i),
any payment or provision of benefits that is nonqualified deferred compensation
subject to Section 409A and that is made in connection with a separation from
service payment event (as determined for purposes of Section 409A) shall not be
paid prior to the earlier of (x) the expiration of the six-month period measured
from the date of Executive’s separation from service or (y) the date of
Executive’s death (the “409A Deferral Period”). In the event such payments are
otherwise due to be made in installments or periodically during the 409A
Deferral Period, the payments which would otherwise have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled. In the event benefits are required to be deferred, any such benefit
may be provided during the 409A Deferral Period at Executive’s expense, with
Executive having a right to reimbursement from the Company once the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

C.For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A. If under this Agreement, an
amount is to be paid in two or more installments, for purposes of Section 409A,
each installment shall be treated as a separate payment. In the event any
payment payable upon termination of employment would be exempt from Section 409A
under Treas. Reg. § 1.409A-1(b)(9)(iii) but for the amount of such payment, the
determination of the payments to Executive that are exempt under such provision
shall be made by applying the exemption to payments of deferred compensation

C-1

 

--------------------------------------------------------------------------------

 

based on chronological order beginning with the payments paid closest in time on
or after such termination of employment.

D.No payment shall be made to the Executive pursuant to Section 9 with respect
to any period subsequent to the Employment Termination Date unless and until the
Executive’s termination of employment shall constitute a “separation from
service” as such term is defined for purposes of Section 409A and, for purposes
of determining the time of any such payment, all references to termination of
employment herein shall be construed to mean the date of Executive’s separation
from service.

 

 

C-2

 